Title: From James Madison to William Jones, 14 August 1813
From: Madison, James
To: Jones, William


Dear Sir
Montpelier Aug. 14. 1813.
I have recd your favor of the 11th. and am much gratified by the account from Capt: Perry. It is to be hoped that the success of what was to follow in his movements, will correspond with that of his preparatory advances. The occurances under Harrison appear also to be in a favorable unison. I concluded my journey early on the fourth day, after I left Washington. I gained strength on the road, notwithstanding its fatiguing badness, and the continuance of my influenza, from which I am not yet entirely freed. Accept my best wishes for your health, and assurances of my esteem & friendship
James Madison
